Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 4/28/2022.
Claims 1-21 are pending.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendments and Arguments
Applicant's arguments with respect to claims 1-21 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 8-9, 13-14, 15-16,  and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7885987 to Eugene M. Lee (hereinafter “Lee”.), U.S. Patent Application Publication No. 20070208669 to Rivette et al. (hereinafter “Rivette”), and further in view of U.S. Patent Application Publication No. 20040158559 to Alexander I. Poltorak (hereinafter “Poltorak”.)
As to claim 1, Lee teaches a method for analyzing whether a reference describes a limitation of a patent claim by a computing device, the method comprising (col. 3 ln. 8-col. 4 ln. 44, col. 31 ln. 31-col. 32 ln. 20, computer implemented method in and computer system comprising processor and non-transitory computer readable storage medium): 
dividing the reference into a plurality of search documents (col. 16 ln. 44-66, dividing and indexing documents, i.e. “When XML data is inserted or updated in an XML document, it may be parsed by an XML parser. Optionally, a configuration data section 919 may be used to identify document structure. An index schema 913, for example, may be used to identify XML tags that the XML parser 308 uses to break up the document into major sections; and a separate index may be generated, e.g. by an index generator 915, and may be maintained for each such section. During parsing, the various elements of the XML data stream may be identified. Their contents further may be parsed to extract the individual words within each element. These extracted words may be compared against a table of unimportant words. If not matched in the table, the word, together with the unique (fully qualified) XML document name, plus its new revision number, if any, are may be stored in an index SQL database 903. Each entry (e.g. row) in the table may be identified (via e.g., primary key) by the word, the document name, and the revision, or in any other appropriate way. This table may contain a separate field (e.g., column) for each section of the XML document, which may contain a count of the number of times (e.g. frequency) the word appears within that section. This realization may enable an index searcher 911 to place the most likely candidates at the beginning of the search results.”); 
building a search index from the plurality of search documents (col. 16 ln. 44-66, dividing and indexing documents, i.e. “When XML data is inserted or updated in an XML document, it may be parsed by an XML parser. Optionally, a configuration data section 919 may be used to identify document structure. An index schema 913, for example, may be used to identify XML tags that the XML parser 308 uses to break up the document into major sections; and a separate index may be generated, e.g. by an index generator 915, and may be maintained for each such section. During parsing, the various elements of the XML data stream may be identified. Their contents further may be parsed to extract the individual words within each element. These extracted words may be compared against a table of unimportant words. If not matched in the table, the word, together with the unique (fully qualified) XML document name, plus its new revision number, if any, are may be stored in an index SQL database 903. Each entry (e.g. row) in the table may be identified (via e.g., primary key) by the word, the document name, and the revision, or in any other appropriate way. This table may contain a separate field (e.g., column) for each section of the XML document, which may contain a count of the number of times (e.g. frequency) the word appears within that section. This realization may enable an index searcher 911 to place the most likely candidates at the beginning of the search results.”).
Lee does not explicitly teach generating a query 
Rivette teaches generating a query 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee with the teaching of Rivette because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Rivette would allow Lee to facilitate “…patent mapping, document mapping, document/patent citation (both forward and backward), document/patent aging, patent bracketing/clustering (both forward and backward), inventor patent count, inventor employment information, and finance. … the ability to display data in a wide range of formats, including the ability to display and process data… he ability to track, analyze, and report on information related to intellectual property (IP) transactions, including license and related agreements…” (Rivette, par. 0021-0029).
However, the combination of Lee and Rivette does not explicitly teach a query from the limitation as claimed.
Poltorak teaches a query from the limitation (Fig. 2, par. 0023-0025, generating query using major limitations.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Lee and Rivette with the teaching of Poltorak because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Poltorak would allow combination of Lee and Rivette to facilitate “…automate the process of identifying potentially infringing products…” (Poltorak, par. 0003-0005).
As to claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Lee, Rivette and Poltorak teaches the method of claim 1, wherein dividing the reference into a plurality of search documents further comprises: splitting the reference into a plurality of lexical units, and creating a plurality of search document, where each search document in the plurality of search documents is composed of a set of fewer than all lexical units in the reference (col. 16 ln. 44-66, dividing and indexing documents, i.e. “When XML data is inserted or updated in an XML document, it may be parsed by an XML parser. Optionally, a configuration data section 919 may be used to identify document structure. An index schema 913, for example, may be used to identify XML tags that the XML parser 308 uses to break up the document into major sections; and a separate index may be generated, e.g. by an index generator 915, and may be maintained for each such section. During parsing, the various elements of the XML data stream may be identified. Their contents further may be parsed to extract the individual words within each element. These extracted words may be compared against a table of unimportant words. If not matched in the table, the word, together with the unique (fully qualified) XML document name, plus its new revision number, if any, are may be stored in an index SQL database 903. Each entry (e.g. row) in the table may be identified (via e.g., primary key) by the word, the document name, and the revision, or in any other appropriate way. This table may contain a separate field (e.g., column) for each section of the XML document, which may contain a count of the number of times (e.g. frequency) the word appears within that section. This realization may enable an index searcher 911 to place the most likely candidates at the beginning of the search results.”).
As to claim 5, the rejection of claim 1 is hereby incorporated by reference, the combination of  Lee, Rivette and Poltorak teaches the method of claim 1, further comprising: outputting a chart that contains the limitation, and a citation corresponding to the location of the matching search document within the reference (Poltorak, par. 0039, i.e. “The results can be presented as hypertext links, as addresses of websites, or as indications of where each particular result exists within the body of the database or of another source from where the result originates. In one process in accordance with the present invention, each result is presented to the operator together with a modified claim chart of the claim that was used to generate the query or queries, with the key terms or their synonyms that are found within the result being underlined, emboldened, or otherwise distinguished to bring them to the operator's attention. The ordered results (and any intermediate results) can also be stored for future reference, or sent to another person or computer over a network, in addition to or instead of being displayed to the operator”).
As to claim 6, the rejection of claim 1 is hereby incorporated by reference, the combination of  Lee, Rivette and Poltorak teaches the method of claim 1, wherein the step of outputting a result further comprises a plurality of highlighted portions of the search document that matches the query, the method further comprising: outputting a chart that contains the limitation, and a summary of the matching search document; wherein the summary of the matching search document is prepared by connecting the highlighted portions of the search document in the order they appear in the search document (Poltorak, par. 0039-0042, i.e. “In one process in accordance with the present invention, each result is presented to the operator together with a modified claim chart of the claim that was used to generate the query or queries, with the key terms or their synonyms that are found within the result being underlined, emboldened, or otherwise distinguished to bring them to the operator's attention.”).
As to claim 7, the rejection of claim 1 is hereby incorporated by reference, the combination of  Lee, Rivette and Poltorak teaches the method of claim 1, further comprising: selecting the reference from a plurality of references by executing a second query in a search engine containing the plurality of references, wherein the second query comprises a keyword extracted from a claim containing the limitation (Poltorak, par. 0039-0042, i.e. “Steps 245-285 can be repeated for other claims of the analyzed patent, both independent and dependent.”).
Regarding claims 8-9, 13-14, are essentially the same as claims 1-2, 6-7, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claims 15-16, 20-21, are essentially the same as claims 1-2, 6-7, except that it sets forth the claimed invention as a non-transitory computer-readable storage medium rather than a method and rejected for the same reasons as applied hereinabove. 


Claims 3, 5, 10, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7885987 to Eugene M. Lee (hereinafter “Lee”.), U.S. Patent Application Publication No. 20070208669 to Rivette et al. (hereinafter “Rivette”), U.S. Patent Application Publication No. 20040158559 to Alexander I. Poltorak (hereinafter “Poltorak”), and further in view of U.S. Patent Application Publication No. 20110019915 to Kendyl A. Roman (hereinafter “Roman”.)
As to claim 3, the rejection of claim 2 is hereby incorporated by reference, the combination of  Lee, Rivette and Poltorak teaches the method of claim 2. The combination of Lee, Rivette and Poltorak does not explicitly teach wherein creating a search document that contains fewer than all the lexical units in the reference further comprises: generating a citation for each search document that refers to the location within the reference of the set of the search document as claimed.
Roman teaches wherein creating a search document that contains fewer than all the lexical units in the reference further comprises: generating a citation for each search document that refers to the location within the reference of the set of the search document (par. 0169-0211, Fig. 11, generating citations with locations.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Lee, Rivette and Poltorak with the teaching of Roman because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Roman would allow combination of Lee, Rivette and Poltorak to facilitate “…analyze documents in its graphic format and then be able to generate quotations with accurate internal citations. Also in patent analysis, for example, what also is needed is a way to thoroughly review all occurrences of certain terms in context to be able to thoroughly and accurately determine the meaning of those terms. Also what is needed is a way to correlate similar documents and provide multiple internal citations across those documents…” (Roman, par. 0004-0006).
As to claim 5, the rejection of claim 1 is hereby incorporated by reference, the combination of  Lee, Rivette and Poltorak teaches the method of claim 1, further comprising: outputting a chart that contains the limitation, and a citation corresponding to the location of the matching search document within the reference (Poltorak, par. 0039, i.e. “The results can be presented as hypertext links, as addresses of websites, or as indications of where each particular result exists within the body of the database or of another source from where the result originates. In one process in accordance with the present invention, each result is presented to the operator together with a modified claim chart of the claim that was used to generate the query or queries, with the key terms or their synonyms that are found within the result being underlined, emboldened, or otherwise distinguished to bring them to the operator's attention. The ordered results (and any intermediate results) can also be stored for future reference, or sent to another person or computer over a network, in addition to or instead of being displayed to the operator”).
The combination of Lee, Rivete and Poltorak does not explicitly teaches corresponding to the location of the matching search document within the reference as claimed.
Roman teaches corresponding to the location of the matching search document within the reference (par. 0169-0211, Fig. 11, generating citations with locations.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Lee, Rivette and Poltorak with the teaching of Roman because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Roman would allow combination of Lee, Rivette and Poltorak to facilitate “…analyze documents in its graphic format and then be able to generate quotations with accurate internal citations. Also in patent analysis, for example, what also is needed is a way to thoroughly review all occurrences of certain terms in context to be able to thoroughly and accurately determine the meaning of those terms. Also what is needed is a way to correlate similar documents and provide multiple internal citations across those documents…” (Roman, par. 0004-0006).
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7885987 to Eugene M. Lee (hereinafter “Lee”.), U.S. Patent Application Publication No. 20070208669 to Rivette et al. (hereinafter “Rivette”), U.S. Patent Application Publication No. 20040158559 to Alexander I. Poltorak (hereinafter “Poltorak”), and further in view of Pulication “Using analytics to generate glossaries in patent applications” to Schecter et al. (hereinafter “Schecter”), published in 2013 by Intellectual Asset Management.
As to claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of  Lee, Rivette and Poltorak teaches the method of claim 1. The combination of  Lee, Rivette and Poltorak further teach wherein generating a query further comprises: modifying the limitation by substituting a word or phrase in the limitation (Poltorak, par. 0025-003, remove/substitute words/phrases and using thesaurus).
Howerver, combination of  Lee, Rivette and Poltorak does not explicitly teach with a word or phrase appearing in an earlier limitation or corresponding specification as claimed.
Schecter teaches with a word or phrase appearing in an earlier limitation or corresponding specification (Empowering examiners and Determining definitions sections, searches for significant claim term, including applicant’s term as his/her own lexicographer, i.e. “Here, multiple meanings were found for ‘semiconductor’, but the term is coded yellow to show that an applicant-supplied definition was used in the proposed glossary. Blue indicates a USPTO source and pink indicates a common meaning. No highlighting is used for the second and subsequent uses of a claim term. Once generated, the proposed glossary report is presented to both the examiner and the applicant. The proposed glossary will likely show at least one definition, because if nothing else, a common meaning is probable, considering the vastness of the Internet. If there is more than one definition, the examiner will have more than one source to check that the terms are being given their ordinary meaning, provided that they are not inconsistent with the specification required by 35 USC 112, Paragraph 2. If the examiner determines that functional claim language is being used, more weight can be given to the definition determined from the specification under 35 USC 112, Paragraph 6. The colourcoded mark-up of the claim will be a clear indicator of which source is being used. The proposed glossary can be generated either before or at the time of the first office action. The former is recommended, so that the examiner can factor the definition into the search strategy.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Lee, Rivette and Poltorak with the teaching of Schecter because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Schecter would allow combination of Lee, Rivette and Poltorak to facilitate “…The creation of analytics-driven glossaries as described above would occur at electronic speeds and result in patents with significantly less ambiguity. The scope of claims would be clearer and less disputable, reducing litigation – including the need for Markman hearings – to resolve disputes and easing the ability of the public to design around. The advantages would outweigh the slight additional burden on applicants. There would likely continue to be issues with the doctrine of equivalents; however, the metes and bounds of the invention would be more apparent to everyone – patentees, licensees and other inventors, as well as the courts. We predict that computerised data analytics will be used as described as soon as an application specific to patent examination can be completed …” (Schecter, Achievable process section.) Furthermore, the process of replacing/modifying keywords based on Applicant’s own lexicography for searching prior art/information is well-known to ordinary skill in the art of information searching. For example, to search for a restaurant, in addition to searching for description of the restaurant or claimed of what the restaurant is providing or servicing , people tent to search for the restaurant name (“his or her own lexicographer” as a part of description or specification), a better result can be achieved (KSR International Co. v. Teleflex Inc.,  550 USPQ2d 1385 (2007)).
Furthermore and in addition to the above rejection, Examiner also takes “Office Notice” that the feature of “modifying the limitation by substituting a word or phrase in the limitation with a word or phrase appearing in an earlier limitation or corresponding specification” can be constructively demonstrated, as necessary during prosecution as required as necessary, and via numerous patent application processing documents, that are available to public and has been published before the filing date of this application (prosecution history including search notes showing replacement/expanding/substitution of terms according to specification in the search queries). It is also noted that one of the requirements and cored functionality as Patent Examiners at USPTO (as well as since the time there is an existence/establishment of USPTO in the United State) is to perform “modifying the limitation by substituting a word or phrase in the limitation with a word or phrase appearing in an earlier limitation or corresponding specification” during myself/my colleges/ fellow Examiners to perform examination processes with keywords in claims/specification to perform searching/evaluation of claims of Applications/Patents presented before the Office.
Regarding claim 11, is essentially the same as claim 4, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claim 18, is essentially the same as claim 4, except that it sets forth the claimed invention as a system rather than a non-transitory computer-readable storage medium and rejected for the same reasons as applied hereinabove. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168